Citation Nr: 0907354	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  06-13 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for Sjogren's disease with 
recurring infections of unknown origin.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel







INTRODUCTION

The appellant served on active duty from July1972 to December 
1975.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Decatur, 
Georgia, which denied service connection for Sjogren's 
disease with recurring infections of unknown origin.  

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The duty to assist includes obtaining medical records and 
providing a VA medical examination or a medical opinion when 
necessary for an adequate determination.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  

The Veteran contends that his Sjogren's disease with 
recurring infections began to manifest during service.  He 
has asserted that he had recurring infections following 
service and was diagnosed with Sjogren's disease in 1998.  He 
has indicated that he was treated for ongoing infections from 
1978 through 1986 at the VA medical center in Los Angeles, 
California; however, the RO has attempted to obtain these 
records and has been informed that they are unavailable.

It appears from the evidence of record that the Veteran is 
undergoing continued treatment for his Sjogren's disease with 
recurring infections of unknown origin.  On remand, VA should 
obtain any missing medical records showing treatment for the 
Veteran's Sjogren's disease.  


Service treatment records show that the Veteran had several 
recurrent viral infections while in the service.  The Veteran 
had several incidences of viral gastroenteritis, viral 
urinary tract infections, headaches and viral bronchitis.  

A March 1976 post-service VA examination report shows that 
the Veteran reported having a kidney infection.  VA medical 
records from July 1994 and February 1996 reflect that the 
Veteran was treated for a urinary tract infection.  A 
September 1997 VA medical record shows that the Veteran was 
seen rheumatology and was prescribed Imuran and prednisone.  
A January 1998 VA medical record shows that the Veteran was 
diagnosed with Sjogren's syndrome.  VA medical records since 
that time show ongoing treatment for Sjogren's syndrome.  

On remand, the Veteran should be afforded an examination to 
determine whether his Sjogren's syndrome began to manifest 
during service or whether it is etiologically related to his 
time in service.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to 
identify all health care providers that 
have treated him for his Sjogren's 
disease.  The AOJ should attempt to 
obtain records from each health care 
provider he identifies that might have 
available records.  If records are 
unavailable, please have the provider so 
indicate.  

2.  After completion of the above, the 
AOJ should make arrangements for the 
Veteran to be afforded an examination, by 
an appropriate specialist, to determine 
whether his Sjogren's disease began to 
manifest during his time in service, or 
whether it is etiologically related to 
his time in service.  All indicated tests 
or studies deemed necessary for accurate 
assessments should be done.  The claims 
file, this remand and treatment records 
must be made available to the examiners 
for review of the pertinent evidence in 
connection with the examinations, and the 
report should so indicate.  

The examiner should offer an opinion as 
to whether it is at least as likely as 
not (50 percent or more probability) that 
the Veteran's Sjogren's disease began to 
manifest while he was in service or is 
etiologically related to his time in 
service.  If the etiology of the 
diagnosed disorders is attributed to 
multiple factors/events, the examiner 
should specify which symptoms/diagnoses 
are related to which factors/events.  The 
examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinion 
expressed.  If the requested medical 
opinion cannot be given, the examiner 
should state the reason why.
 
3.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case.  The 
Veteran should be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purposes of this remand are to 
comply with due process of law and to further develop the 
appellant's claim.  No action by the appellant is required 
until he receives further notice; however, the Veteran is 
advised that failure to cooperate by reporting for the 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2008).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




